Per Curiam.

Section 5713.08, Revised Code, provides that the Board of Tax Appeals shall not consider an application for exemption of property “unless the application has attached thereto a certificate or affidavit executed by the county treasurer certifying that taxes, assessments, penalties, and interest levied and assessed against the property sought to be exempted have been paid in full to the date upon which the application for exemption is filed.”
There is no indication in the record made before the Board of Tax Appeals as to the application by the Treasurer of Cuyahoga County of the payments made by the city of Cleveland under its Whittemore undertaking. In the absence of a showing that such payments were applied by the county treasurer to the year 1948, resulting in payment in full for that year as required by the above-quoted section, this court will not speculate as to such application. The necessary result is that the decision of the Board of Tax Appeals must be, and it hereby is, affirmed.

Decision affirmed.

Weygandt, C. J., Zimmerman, Stewart, Matthias, Bell and Herbert, JJ., concur.